Citation Nr: 0100371	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Seattle Regional Office (RO) December 1998 rating decision 
which declined to reopen the claim of service connection for 
PTSD.  During the pendency of this appeal, the claims file 
was transferred to the Reno RO which now has jurisdiction of 
the case.

By April 2000 determination, the RO appears to have found 
that new and material evidence has been submitted to reopen 
the veteran's claim of service connection for PTSD (see April 
2000 supplemental statement of the case).  In accord with 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), the Board must on its own conduct an 
independent review of the matter of whether new and material 
evidence has been submitted in support of a claim.

In his May 1999 substantive appeal, the veteran requested a 
Travel Board hearing; the substantive appeal was submitted by 
his accredited representative in June 1999, along with a 
letter clarifying that he desired a hearing before a local RO 
hearing officer; an RO hearing was held in August 1999.


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for PTSD was most recently denied by RO rating 
decision in July 1997, and no timely appeal therefrom was 
filed.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
PTSD, since the July 1997 RO rating decision, are new, 
relevant, and probative of the issue at hand.


CONCLUSION OF LAW

Evidence submitted since the July 1997 RO rating decision 
declining to reopen the claim of service connection for PTSD 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was initially denied by RO rating 
decision in January 1991, based on findings that the medical 
evidence of record did not reveal a clear diagnosis of PTSD, 
and the evidence did not demonstrate that stressful in-
service events warranted such diagnosis; no appeal from that 
decision was filed by or on behalf of the veteran.

Subsequently, the veteran's application to reopen the claim 
of service connection for PTSD was denied by the RO in May 
1993, March 1994 and, most recently, in July 1997, finding 
that the newly-furnished evidence did not establish a clear 
medical diagnosis of PTSD of service origin (the Board notes 
that although the veteran initiated an appeal from the March 
1994 rating decision denying service connection for PTSD, by 
filing timely notice of disagreement therewith, he did not 
perfect his appeal with a timely-filed substantive appeal).  
An appeal from the aforementioned decisions was not perfected 
in a timely fashion.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).  Thus, the July 1997 RO rating 
decision declining to reopen the claim of service connection 
for PTSD constitutes the most recent final decision with 
regard to that claim; it must be determined whether new and 
material evidence has been submitted since that decision.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  A final RO 
rating decision is not subject to revision on the same 
factual basis, but may be reopened on submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84.  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, that is where the 
analysis must end as the Board lacks jurisdiction to further 
review the claim.  See Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(the Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in July 1997.

Evidence of record at the time of the July 1997 RO rating 
decision included the veteran's service medical records, not 
showing any report or clinical finding consistent with any 
sign or manifestation of PTSD.  His records show that he 
served in Vietnam from May 1968 to July 1969; he served in an 
infantry unit as a clerk/typist; he is not shown to have 
sustained any combat wound or injury and was not awarded any 
combat-related award or decoration; the records indicated 
that he participated in the Vietnam Counteroffensive Phase V.  

Post service medical records from VA facilities, the Vet 
Center, and Social Security Administration (SSA) from March 
1986 to February 1997 (including a VA psychiatric examination 
in September 1993) document treatment, both inpatient and 
outpatient, for a multitude of psychological/psychiatric 
impairment, including personality disorder and history of 
polysubstance abuse, with symptoms and manifestations 
including nervousness, depression, irritability, social 
isolation, poor anger control, violence, sleep impairment, 
and nightmares.  On some occasions during the treatment, PTSD 
was diagnosed but, on other occasions, a diagnosis of PTSD 
was either unconfirmed or deemed not appropriate.  (On VA 
psychiatric examination in September 1993, PTSD was not 
diagnosed).  The veteran indicated, repeatedly, that he was 
in combat-type situations in Vietnam in that he frequently 
performed guard duty while his unit was under enemy attack 
(artillery and small arms fire), finding himself in extreme 
fear for life (on examination in April 1986, he indicated 
that he did not engage in direct combat while in Vietnam); he 
also reported that he witnessed an explosion of some 
"ammunition dump" killing three people during his Vietnam 
service in December 1968.  The examiners and treating 
physicians who did diagnose PTSD, suggested that its onset 
may be linked to his active service period and the stressors 
occurring therein.

The evidence of record indicates that the veteran has 
received SSA disability benefits since February 1993 due to 
"personality disorders."

Evidence submitted since the last final RO rating decision in 
July 1997, includes duplicate copies of the veteran's service 
records (documenting service in Vietnam but not confirming 
any combat service), as well as VA, Vet Center, and SSA 
medical records from March 1986 to February 1997, as already 
discussed above.

In a June 1999 letter, the veteran's mother indicated that he 
was a "stable" person with no problems in school or at work 
prior to active service.  Reportedly, he returned from the 
service a changed man and was unable to readjust to life and 
work.

In a July 1999 letter, the veteran's sister (4 years his 
senior) indicated that he was an outgoing, friendly, 
sociable, and happy person with many friends prior to active 
service.  After his separation from service, she noticed a 
change in him in that he was very sullen, quiet, and 
pessimistic; he was unable to concentrate, did not look 
forward to the future, and lost his prior vitality.

VA, Vet Center, and SSA medical records from February 1997 to 
August 1999 document frequent and extensive treatment and 
therapy for various psychological/psychiatric symptoms and 
impairment, including PTSD, manifested by symptoms such as 
nightmares, poor sleep, irritability and anger, outbursts of 
violence, social isolation, anxiety, and depression.  The 
veteran indicated, repeatedly, that he began to experience 
his symptoms/impairment following his return from service in 
Vietnam.  During the treatment, he repeatedly indicated that 
he was exposed to very stressful, combat-related situations 
during his Vietnam service in that he performed guard duty 
during enemy attacks and found himself in fear for his life.

At an August 1999 RO hearing, the veteran testified that he 
did not experience any psychological/psychiatric symptoms 
prior to active service.  During service in Vietnam, he was 
reportedly exposed, repeatedly, to enemy attack while on 
guard duty and was in fear for his life.  On one occasion in 
December 1968, he reported witnessing an explosion of an 
ammunition dump killing some people; he recalled that two of 
his friends also witnessed the explosion, and he seemed to 
remember the full name of one of them.  Since his Vietnam 
service, he reported recurrent nightmares, depression, 
anxiety, and difficulty getting along with people, and 
receiving intermittent psychiatric treatment since about 
1985.  

Based on the foregoing, the Board concludes that the newly-
submitted evidence, as discussed above, is material to a 
reopening of the veteran's service connection claim in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the claim.  Although parts of the 
newly-furnished evidence are merely duplicate copies of 
evidence of record in July 1997, and other parts are merely 
cumulative of evidence of record at that time (consisting of 
records of continuing psychiatric treatment), portions of the 
newly-submitted evidence are clearly new and material and 
must be considered to decide the merits of the veteran's 
claim.  In particular, the veteran's repeated and continued 
contention to the effect that his PTSD-related symptoms and 
impairment developed as a result of his in-service 
experiences is corroborated by the June and July 1997 letters 
from his mother and sister.  Although his mother and sister 
are not shown to be competent to render a medical opinion, 
they are competent to report personally observable changes in 
the veteran's personality/behavior/interaction with others 
prior to his service entrance and thereafter.  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991).  Given the nature of the 
veteran's claim, the Board finds that there is new and 
material evidence sufficient to reopen the claim of service 
connection for PTSD.


ORDER

New and material evidence having been presented in support of 
the claim of service connection for PTSD, the claim is 
reopened.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate his testimony as to the 
occurrence of the claimed stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f).

In this case, the veteran's claimed in-service stressors 
involve combat-type situations, consisting of his having been 
under repeated enemy attack and having witnessed an explosion 
of an ammunition dump in December 1968 (presumably during 
combat operations) wherein some people were killed.  However, 
his service records do not indicate that he had any combat 
service; although he is shown to have participated in the 
Vietnam Counteroffensive Phase V, his military occupational 
specialty was clerk/typist; he did not sustain any combat 
wound or injury, and was not awarded any combat-related 
decoration.  Accordingly, his own testimony regarding the 
occurrence of the claimed stressors is insufficient to 
establish that such stressors did in fact occur as described; 
the occurrence of such stressors must be supported by service 
records or other supporting evidence.

The record indicates that the RO never attempted to verify 
the occurrence of the stressors alleged by the veteran to 
have occurred during his Vietnam service.  Thus, further 
development of the evidence with regard to the claim of 
service connection for PTSD is necessary for a well-informed 
resolution of the claim.  The diagnosis of PTSD, repeatedly 
and clearly indicated during post service psychiatric 
treatment, was made in reliance on reports of exposure to 
stressors the occurrence of which has not been verified; 
thus, it is imperative that the occurrence of the alleged in-
service stressors be verified.

Consequently, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt at 
verifying the stressors must be made 
through all available sources, to 
include contacting the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  If referral to the USASCRUR or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 
(1992).  All attempts to obtain the 
records should be documented in the 
claims folder.

2.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for a VA psychiatric 
examination to identify his symptoms and 
determine the diagnoses and etiology of 
all psychiatric disorders that are found 
to be present.  The examination report 
must reflect a review of pertinent 
material in the claims file.  If PTSD is 
diagnosed, the examiner should specify 
(1) the factors relied on to support the 
diagnosis; (2) the specific stressor(s) 
that prompted the diagnosis; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
testing should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
notes the presence of any coexistent 
psychiatric disability, an opinion 
should be provided as to whether such 
psychiatric disability is causally 
related to service.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 



